DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tribelskey et al. (US pgPub 2007/0272877) in view of Amaya (WO2017/221733) (copy of publication submitted with the office action of 04 November 2020, Human translation submitted with the interview summary of 30 April 2021).
Regarding claim 1, Tribelskey et al. teach an ultraviolet irradiation device (fig. 18 at junction 182) comprising: 
a pipe joint (182) including a first connection part connectable to a first pipe extending in a first direction ([0098] teaches 182 is an angle junction connectable to sections 180c/180b, thus 182 requiring a first connection part to 180c), a second 
a single first light emitting source radiating ultraviolet light from the main part toward an interior of the first pipe (182b towards 180c); and 
a single second light emitting source radiating ultraviolet light from the main part toward an interior of the second pipe (182a towards 180b), wherein
the main part defines a connection flow passage bent from the first connection part to the second connection part ([0098]), 
the single first light emitting source is oriented to a direction parallel to the first direction (182b emits light parallel to 180c), 
at least part of the ultraviolet light from the single first light emitting source travels toward the inner corner (fig. 20 shows a light ray diagram where light rays hit reactor walls.  In figure 18, the reactor walls of include corner of junction 182), 
the single second light emitting source is oriented to a direction parallel to the second direction (182a parallel to 180b), 
at least part of the ultraviolet light from the single second light emitting source travels toward the inner corner (same as discussion above), and 

Tribelskey et al. teaches that any acceptable source of UV light may be used, however fails to specifically teach light emitting diodes.
However, Amaya teaches light emitting diodes ([0047]).
Amaya modifies Tribelskey et al. by suggesting the use of UV LEDs instead of UV lamps.
Since both inventions are directed towards UV irradiation in pipes, it would have been obvious to one of ordinary skill in the art to substitute the UV lamp of Tribelskey for the UV LEDs of Amaya because the smaller size facilitates effective sterilization of desired areas while obtaining a high degree of freedom with respect to the installation location ([0047]).
The combined device while teaching a high degree of freedom with respect to installation location fails to specifically teach the single first light emitting diode is provided at a position displaced away from a central axis of the first pipe in a direction perpendicular to the first direction toward an inner corner of the connection flow passage, the single second light emitting diode is provided at a position displaced away from a central axis of the second pipe in a direction perpendicular to the second direction toward the inner corner of the connection flow passage
However, Tribelskey teaches the single UV light sources directed parallel to each pipe section and Amaya teaches UV sterilization of stagnant water at the connection part of the main pipe 13 and the branched pipe 13b ([0008] and [0047]).  Moreover, and the areas near the opening” ([0032]).  While the position of the light source 11 in figure 1 irradiates bacteria at the opening at the connection between the branched pipe 13b and main pipe 13a, this position does not effectively irradiate other areas near the opening disclosed to be regions where bacteria readily adheres ([0032]).  The same applies to the first and second sources of Tribelskey.  
Therefore, one of ordinary skill in the art would be faced with the problem as to how to effectively kill bacterial in the areas near the opening (i.e. displaced from the central axis of the pipe 180c/180b in a direction perpendicular to the first direction towards an inner corner of the connection flow passage).  
Since the UV LED is disclosed to have a high degree of freedom with respect to installation ([0047]), it would have been obvious to one of ordinary skill in the art to displace each UV light source of Tribelskey away from the central axis of pipes 180b/180c in a direction perpendicular to the first direction towards an inner corner of the connection flow passage, because it would allow each LED (as modified by Amaya) to more effectively kill bacteria in an area near the opening.  That is, while the position of the light sources 182b/182c  in figure 18 irradiates bacteria at the opening at the pipes 180c/180b, this position does not effectively irradiate areas near the opening disclosed to be regions where bacteria readily adheres ([0032] of Amaya).  This results in bacteria adhered to the area near the opening (i.e. on regions of 182 near opening to pipes 180b/180c (i.e. the corner)).  Therefore, since the installation location is disclosed to have a high degree of freedom, it would be obvious to displace the UV source from 
Regarding claim 2, Tribelskey in view of Amaya teaches a first window member provided in the main part and transmitting the ultraviolet light from the single first light emitting diode (there inherently must be a window to allow light to enter reactor junction in figure 18 while preventing liquid to leak out); and 4889-9435-7511, v. 1Application No. 16/389,651Attorney Docket No. 5443/0190PUS1Response to Office Action dated 7 Oct 2021Page 3 of 6a second window member provided in the main part and transmitting the ultraviolet light from the single second light emitting diode (there inherently must be a window to allow light to enter reactor junction in figure 18 while preventing liquid to leak out.  See discussion above as to obviousness to use LEDs).
Regarding claim 3, Tribelskey in view of Amaya teaches a first optical mechanism that regulates a traveling direction of the ultraviolet light from the single first light emitting diode (fig. 20, 200 applied to the first light source of figure 18 in Tribelskey see above for obviousness to use a LED) diode; and a second optical mechanism that regulates a traveling direction of the ultraviolet light from the single second light emitting diode (fig. 20, 200 applied to the second light source of figure 18 in Tribelskey see above for obviousness to use a LED).
Regarding claim 4, Tribelskey in view of Amaya teaches wherein the first optical mechanism includes a bowl-shaped reflecting member provided to surround the single first light emitting diode (as seen in figure 20, 200 is bowl shaped applied to first light emitting source of figure 18); and the second optical mechanism includes a bowl-shaped reflecting member provided to surround the single second light emitting diode ).
	Regarding claim 18, Tribelskey teaches wherein the pipe joint is an L shaped joint ([0098] and as seen in figure 18)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tribelskey in view of Amaya and further in view of Jung et al. (US pgPub 2018/0215634).
Regarding claim 6, the combined device fails to disclose the specific connection between junction and pipe.
However, Jung et al. teach wherein the first connection part is configured to be connectable to the first pipe such that a leading end of the first pipe does not overlap the inner corner of the connection flow passage ([0115] teaches 200 is press fitted into the water pipe such that the flow channel body 410 can be detachable coupled, figure 5 clearly shows 200 not overlapping the inner corner  of the connection flow passage a1-b1), and the second connection part is configured to be connectable to the second pipe such that a leading end of the second pipe does not overlap the inner corner of the connection flow passage ([0117], same rational as above applied to 300).
Jung et al. modifies the combined by teaching detachable connection parts between the pipes and the joint.
Since both inventions are directed towards jointing pipes together, it would have been obvious to connect the pipes of the combined device in the manner suggested by Jung because it would allow for pipes to be easily detachable, therefore enabling 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tribelskey in view of Amaya and further in view of Ochi et al. (US pgPub 20180177908).
Regarding claim 19, Tribelskey teaches the first pipe connected to the first connection part (180c connected to connection part of 182 see paragraph [0098]), wherein the first pipe includes a discharge port for a fluid flowing in the main part (see “IN” in figure 18).
Tribelskey differs from the claimed invention by not disclosing the material of the first pipe to be made of a fluororesin.
However Ochi et al. teach a pipe made of fluororesin.
Ochi modifies the combined device by suggesting a material for the pipe.
Since both inventions are directed towards UV radiation in a water pipe, it would have been obvious to one of ordinary skill in the art to use the fluororesin material for the material of the pipe of Tribelskey because fluororesin is chemically stable thus the durability of the pipe can be improved ([0007]).


Relevant art of interest to the applicant:
Ochi et al. (US pgPub 2018/0177908)—see paragraph [0008] see figure 1
Ochi et al. (US pgPub 2016/0052802) see figure 12.
Jung et al. (US pgPub 2018/0215634) teach an ultraviolet irradiation device (fig. 5) comprising: a pipe joint (flow channel 410 connected to water pipe 200 and water-intake cork 300 see paragraphs [0115] and [0117]) including a first connection part (detachable portion of 410 to 200) connectable to a first pipe (200) extending in a first direction (a1), a second connection part (detachable portion of 410 to 300) connectable to a second pipe (300) extending in a second direction (b1) intersecting the first direction (a1 and b1 are perpendicular to each other), and a main part  (411 and 415) positioned between the first connection part and the second connection part ( as seen in figure 5 the main body 410 is between the two connection points to 200 and 300); and 
a light source (light emitting device 423, substrate 421 and reflector 405) configured to radiate ultraviolet light from the main part toward the interior of the first pipe ([0153]-[0154] since light is reflected towards a1 and b1 it is reflected towards the interior of the first pipe 200)
the main part defines a connection flow passage bent from the first connection part to the second connection part (a1 to a2 is bent between connection points of 200 and 300), 
the light source is provided at a position displaced away from a central axis of the first pipe toward an inner corner of the connection passage bent (as seen in figure 5, light emitting device 423 is displaced from a central axis of first pipe 200 towards inner corner) and is configured to radiate the ultraviolet light toward the inner corner in the first direction (as seen in figure 5 and in the first direction via reflection of surface 405 see paragraph [0153]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881